PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Toronto-Dominion Bank
Application No. 16/132,308
Filed: 14 Sep 2018
For: ELECTRONIC ACCOUNT SETTLEMENT VIA DISTINCT COMPUTER SERVERS
:
:
:
:	DECISION ON PETITION
:	UNDER 37 C.F.R. 1.181
:
:


This is a decision on the “Petition to the Director of Technology Center 3600 Under 37 C.F.R. § 1.181(a)” filed on July 12, 2022 requesting withdrawal of the finality of the Office action mailed on May 12, 2022.

The petition is DISMISSED.


Background

On November 30, 2021, a non-final Office action was mailed.  The Office action rejected claims 5-11 under 35 U.S.C. 112(b), claims 1-20 under 35 U.S.C. 101, and claims 1-20 under 35 U.S.C. 103 as being obvious over Pourfallah et al. in view of Deinhardt et al.
On February 28, 2022, Petitioner filed a response amending claims 5, 7, 10, 11, 13, 15, 16, and 19.  The response included arguments against the rejections under 35 U.S.C. 112(b), 101, and 103.
On May 12, 2022, a final Office action was mailed.  The final Office action found the arguments persuasive with respect to the rejections under 35 U.S.C. 112(b), and the rejections were withdrawn.  The final Office action did not find arguments persuasive regarding the 35 U.S.C. 101 and 103 rejections, and the rejections were maintained.
On June 30, 2022, Petitioner filed a response after the final Office action.
On July 12, 2022, Petitioner filed the instant petition.  






Applicable Regulations, Rules, and Statutes

MPEP 706.07 states in relevant part:

STATEMENT OF GROUNDS
In making the final rejection, all outstanding grounds of rejection of record should be carefully reviewed, and any such grounds relied on in the final rejection should be reiterated. They must also be clearly developed to such an extent that applicant may readily judge the advisability of an appeal unless a single previous Office action contains a complete statement supporting the rejection.

MPEP 707.07(f) states in relevant part:

Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it.

37 C.F.R. 41.31(a)(1) states:

Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply. 

37 C.F.R. 1.181 states in relevant part: 

(a) Petition may be taken to the Director: 
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court.


Discussion

Petitioner requests to withdraw finality of the Office action mailed May 12, 2022 because “the Final Office Action fails to rebut any of the submissions that Applicant made traversing these claim rejections.  Since the Final Office Action, therefore, fails to demonstrate that the claim rejection is based on the totality of the evidence of record required by at least MPEP §§706.07, 707.07(f), 2271 and 2142, the Final Office Action is premature and should be withdrawn.”  Pet. 1.

First, Petitioner argues the Office action fails to demonstrate the 35 U.S.C. 103 rejection is based on the totality of evidence of record.  Id. at 1-6.  Specifically, Petitioner argues that in the response filed February 28, Petitioner identified specific deficiencies in the Pourfallah and Dienhardt references as applied against the claims.  Id. at 1-3.  Petitioner argues that the examiner did not adequately rebut the arguments and did not properly weigh all rebuttal evidence in the final Office action.  Id. at 3-6.  In support of Petitioner’s position, Petitioner cites MPEP 2142, 716.01(d), 707.07(f), 706.07, and 2271.  Id. at 3-6.

Second, Petitioner argues the Office action fails to demonstrate the 35 U.S.C. 101 rejection is based on the totality of evidence of record.  Id. at 6-10.  Specifically, Petitioner argues that in the response, Petitioner identified several features of the claimed invention that rendered the claims eligible.  Id. at 6-8.  Petitioner argues the examiner did not adequately rebut the arguments and did not properly weigh all rebuttal evidence in the final Office action.  Id. at 8-10.  In support of Petitioner’s position, Petitioner again cites MPEP 2142, 716.01(d), 707.07(f), 706.07, and 2271.  Id. at 9-10.

Petitioner’s arguments are not persuasive.  As to Petitioner’s first set of arguments with respect to MPEP 2142 and 716.01(d), a review of the record finds no affidavit or declaration evidence submitted in response to the non-final Office action mailed November 30, 2021.  The February 28, 2022 response presented arguments with respect to the same evidence of record as provided by the examiner, namely the Pourfallah and Dienhardt references.  Response, 14-20.  The examiner provided a response to Petitioner’s arguments in view of the evidence of record.  Final, 37-40.  Accordingly, the examiner’s response was based on the totality of evidence.  

Regarding the sufficiency of the examiner’s response to arguments, MPEP 707.07(f) states: “Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it.”  A review of the record finds that the examiner answered the substance of Petitioner’s 35 U.S.C. 103 arguments in the final Office action by finding Petitioner’s arguments unpersuasive and maintaining the position that Pourfallah in view of Dienhardt teaches the claimed invention.  Final, 37-40.  With respect to the merits of the examiner’s position, as per MPEP § 1201, questions of merit are a matter appealable to the Patent Trial and Appeal Board.

MPEP 2271 is not applicable to the instant application as MPEP 2200 relates to “Citation of Prior Art and Ex Parte Reexamination of Patents.”

Regarding MPEP 706.07, a review of the record shows the final Office action reiterated the grounds of rejection: claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Pourfallah et al and Deinhardt et al.  Final, 8.  Deficiencies of the merits of this rejection are subject to appeal.

As to Petitioner’s second set of arguments regarding 35 U.S.C. 101, the February 28, 2022 response presented arguments with respect to the same evidence of record as provided by the examiner, namely the specification of the instant application.  Response, 21-32.  The examiner provided a response to Petitioner’s arguments in view of the evidence of record.  Final, 40-44.  Accordingly, was based on the totality of evidence.  

Regarding the sufficiency of the examiner’s response to arguments, a review of the record finds that the examiner answered the substance of Petitioner’s 35 U.S.C. 101 arguments in the final Office action by finding Petitioner’s arguments unpersuasive and maintaining the position that the claims are directed to ineligible subject matter.  Final, 40-44.  With respect to the merits of the examiner’s position, as per MPEP § 1201, questions of merit are a matter appealable to the Board.

Regarding MPEP 706.07, a review of the record shows final Office action reiterated the grounds of rejection: claims 1-20 are rejected under 35 U.S.C. 101.  Final, 2.  Deficiencies of the merits of the rejection are subject to appeal.


Conclusion

For the foregoing reasons, Petitioner’s request to withdraw the finality of the Office action mailed May 12, 2022 is DISMISSED.

The application will be returned to Art Unit 3685 to consider the response filed on June 30, 2022.

Any request for reconsideration of this decision must be submitted with TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CRF 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition Under 37 CFR 1.181.”

Any inquiry related to this decision should be directed to Kevin Flynn, Quality Assurance Specialist at (571) 270-3108.






/DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                        ____________________________
Deborah Reynolds
Patent Technology Center 3600
(571) 272-0734

/K.H.F./ 8/2/2022